Title: To Benjamin Franklin from the Société Typographique de Lausanne, 28 December 1783
From: Société Typographique de Lausanne
To: Franklin, Benjamin


          
            Monsieur
            Lausanne, le 28e. Xbre 1783.
          
          Nous avons l’honneur de vous donner avis, d’une entreprise que nous venons de faire, & qui nous a paru jusqu’à présent, aussi désirée qu’utile au Public. C’est de prendre dans la nouvelle Encyclopédie par ordre de matieres, tout ce qui manque à la premiere Encyclopédie par ordre alphabétique, & d’en former un Supplément à l’usage de tous ceux qui sont possesseurs de cette derniere, dans les formats in-folio, in-4°. & in-8°. L’ouvrage est déja commencé, & avancera rapidement, parce que tout est préparé pour agir. Pour connoître mieux les détails & les conditions de l’entreprise, Nous vous envoyons le Prospectus.
          
          En attendant l’honneur de vos ordres, nous avons celui d’être parfaitement, Monsieur Vos très-humbles & très-obéissants Serviteurs,
          
            LA Société Typograhhiqueà Lausanne en Suisse.
          
         
          Addressed: A Monsieur / Monsieur le Docteur Francklin / à Paris / par Versoix
          Notation: La Sociéte typographique de Lausanne 28 Dec. 1783
        